Name: Political and Security Committee Decision (CFSP) 2016/808 of 18 May 2016 on the appointment of the EU Operation Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) (ATALANTA/2/2016)
 Type: Decision
 Subject Matter: European construction;  defence;  EU institutions and European civil service;  criminal law;  Africa
 Date Published: 2016-05-21

 21.5.2016 EN Official Journal of the European Union L 132/103 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2016/808 of 18 May 2016 on the appointment of the EU Operation Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) (ATALANTA/2/2016) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (1), and in particular Article 6 thereof, Whereas: (1) Pursuant to Article 6(1) of Joint Action 2008/851/CFSP, the Council authorised the Political and Security Committee (PSC) to take decisions on the appointment of the EU Operation Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (EU Operation Commander). (2) On 3 July 2014, the PSC adopted Decision 2014/433/CFSP (2) appointing Major General Martin SMITH as EU Operation Commander. (3) The United Kingdom has proposed that Brigadier General Robert A. MAGOWAN succeed Major General Martin SMITH as EU Operation Commander. (4) The EU Military Committee supports that proposal. (5) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Brigadier General Robert A. MAGOWAN is hereby appointed EU Operation Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) as from 3 June 2016. Article 2 Decision 2014/433/CFSP is repealed. Article 3 This Decision shall enter into force on the date of its adoption. It shall apply from 3 June 2016. Done at Brussels, 18 May 2016. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 301, 12.11.2008, p. 33. (2) Political and Security Committee Decision ATALANTA/3/2014 of 3 July 2014 on the appointment of the EU Operation Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) (2014/433/CFSP) (OJ L 198, 5.7.2014, p. 5).